UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1059


KATHARINE ROUSE,

                Plaintiff - Appellant,

          v.

DUKE UNIVERSITY; LARRY MONETA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00549-CCE-JEP)


Submitted:   June 4, 2013                  Decided:   July 25, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Ekstrand, Stefanie A. Smith, EKSTRAND & EKSTRAND, LLP,
Durham, North Carolina, for Appellant. Paul K. Sun, Jr., Dixie
T. Wells, James M. Weiss, ELLIS & WINTERS LLP, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In    February       2007,   Katharine    Rouse   was   raped   at   an    off-

campus party that she was attending as an undergraduate student

at Duke University.           After Rouse reported the incident, Duke

transported her to the hospital and contacted the Durham Police

Department, who arrested Michael Burch and charged him with the

rape.     Burch eventually pleaded guilty to the charge.

     Conducting       a     brief     investigation,     Duke    concluded      that

although a Facebook invitation for the party had listed a campus

fraternity as a host, the fraternity had no involvement.                     It did

learn that the party had taken place in a house owned by a

significant financial benefactor and leased to Duke students.

Thereafter, it ended the investigation and did not sanction any

fraternity or student.

     Although Duke allowed Rouse to take a temporary leave-of-

absence, Rouse was not able to complete her courses from home

and, instead, took a personal leave-of-absence for the remainder

of the semester.          She returned, however, to the campus the next

fall.       Later   that      fall,     she   informed    Duke   that     she    was

transferring to another school, and Rouse’s academic dean sent

her a form letter confirming the transfer request and noting

that the request forfeited her eligibility to seek readmission

to Duke.



                                          2
       Rouse commenced this action alleging that Duke was liable

for     “fail[ing]       to     investigate       or     initiate          disciplinary

proceedings against either the Duke fraternity, its members, or

the other Duke students who attended the party” and for “barring

her from ever applying to re-enroll at Duke,” in violation of

Title IX.         She also alleged state law claims for breach of

contract,      intentional       infliction     of     emotional       distress,     and

negligence.        The    district      court     granted       Duke’s      motion   for

summary judgment, and we affirm.


                                          I

       Katharine Rouse enrolled at Duke University in the fall of

2006.     Several months later, however, in January 2007, Rouse

emailed   her     academic      dean,   Dean    Diane    McKay,       to   discuss   her

transfer to a school closer to her home in New York.                           On Dean

McKay’s suggestion, Rouse and the Dean met the following week to

discuss whether a transfer was in Rouse’s best interest.                         Rouse

expressed an interest in transferring because her mother was

sick.      Dean    McKay’s      contemporaneous         notes    reflect      that   she

cautioned Rouse, explaining Duke’s rule that “if students enroll

as    full-time    students      elsewhere,     they     are    ineligible      to   re-

enroll    at   Duke.”         Rouse   testified      later     that   she    could   not

remember whether Dean McKay told her about the transfer policy.

The policy was published in its Bulletin as follows:


                                          3
       If a student enrolled at Duke subsequently transfers
       to another institution as a degree-seeking student,
       the student will be ineligible to re-enroll as an
       undergraduate at Duke.

Dean    McKay    recommended       that    Rouse      should     explore       all    of   her

options to make sure that a transfer would be the right one.

She also noted that there was a possibility of appealing the re-

entrance bar, but there could be no guarantees.

       Several weeks after Rouse’s meeting with Dean McKay, on the

evening of February 10, 2007, Rouse attended an off-campus party

at a private house rented by six Duke students.                                One of the

residents       at   the   house   was     a       member   of   the     Phi   Beta    Sigma

fraternity, a fraternity formally recognized by Duke.                                 At the

party, Michael Burch followed Rouse into a bathroom and raped

her.    Rouse thereafter returned to her dormitory, and residents

of   the    dormitory      reported       the       rape    to   the   Duke     University

Police.       The Duke Police persuaded Rouse to go to the emergency

room.      After learning that the attack occurred off campus, the

Duke Police immediately notified the Durham Police Department.

With    the     assistance    of    the    Duke       Police,      the    Durham      Police

investigated, leading to the arrest of Burch.                             He eventually

pleaded guilty to the rape.                Burch was not formally affiliated

with Duke, although he played basketball at a campus gymnasium.

       After the rape, Rouse went home to New York, and Dean McKay

sent notes to each of Rouse’s professors to allow her to make up


                                               4
any missed work.             Dean McKay also spoke with Rouse’s mother and

later with Rouse to discuss academic options for the remainder

of the semester.             Rouse had hoped to complete at least some of

her courses remotely, in part because she had been considering

transferring          to     Columbia        University,          which      required         that

transfer    students           complete      a       full    academic       year    at    their

original institution.              Duke, however, did not allow Rouse to

complete    her       courses     remotely           because     of   the    nature      of   the

courses,    but       Dean     McKay    was      able       to   secure      a   waiver       from

Columbia    with       respect     to     its        requirement.           Rouse   thereupon

decided    to   take       a   personal       leave-of-absence            for    the     spring,

intending to return to Duke in the fall.                         Duke credited her with

all of her tuition and pro-rated a portion of her room and

board.

     Rouse returned to Duke in the fall of 2007, and Dean McKay

and the Registrar’s office arranged for her to retain the same

priority in class registration as if she had not taken a leave

of absence.       Rouse, therefore, was able to register for all of

the classes that she wanted.

     Within       a    few     weeks    of    returning,          however,       Rouse    again

considered transferring because being on campus brought back bad

memories, and she was uncomfortable with her interaction with

other students.            Accordingly, in late October, she sent Dean

McKay an email stating, “I am planning on transferring, this

                                                 5
time for real, next semester.”                She asked to meet with Dean

McKay     soon    because   some     schools     had      November    application

deadlines.

     Rouse and Dean McKay met on November 8, and Rouse told Dean

McKay that she was going to transfer.                Dean McKay’s notes of the

meeting indicate that Rouse told the Dean that she “intends/is

fully determined to transfer to Hofstra or Fordham (or possible

FIT) at semester’s end.”           Rouse testified that, at that time,

she had no intention of returning to Duke, and she did not

engage Dean McKay on that subject.              Dean McKay’s contemporaneous

notes also state that Rouse “knows that she cannot apply to

return to Duke,” but Rouse testified that Dean McKay did not

tell her about the policy at that meeting.

     The following day, November 9, Rouse emailed Dean McKay a

formal    statement,    drafted    for       Rouse   by   Dean   McKay,    of   her

intention to be “voluntarily transferred out of Duke University

and into Fordham University as of the Spring 2008 semester.”

Thereafter, she sent Dean McKay another email about her transfer

applications to the other schools, asking Dean McKay to send

forms to Hofstra, Stony Brook, and Fordham.                 Dean McKay acted in

response to Rouse’s request by sending letters of recommendation

to   each    of    these    schools,     describing        Rouse     as   “bright,

assertive, and creative.”          Duke also sent the schools copies of

Rouse’s     transcripts.      Duke     processed       Rouse’s     withdrawal    as

                                         6
“voluntary”         and    noted           that       anticipated      return    was      “not

applicable.”

       On December 18, 2007, Dean McKay sent Rouse a form letter

used   by     all    academic         deans       reiterating    Duke’s       policy   about

transfers:

       I am writing to confirm that I have received your
       written request to be voluntarily withdrawn from Duke
       University so that you may complete your undergraduate
       degree elsewhere. Accordingly, we have processed this
       request and informed the relevant offices on campus
       that you will not be returning to Duke.

       Please know that effective August 28, 2006, Trinity
       College policy is that students who withdraw from Duke
       in order to attend another institution as a degree-
       seeking   student   may    not   re-enroll   here  for
       undergraduate study.    Therefore, you have forfeited
       your eligibility to seek readmission to Duke. If you
       have any further questions about this policy, please
       contact us at the Academic Advising Center . . . .

Dean McKay had used the same form letter to advise numerous

other students of the policy, both male and female, when told

that they were transferring from Duke. As Dean McKay said, “It

was my practice, and to my knowledge that of the other deans, to

send the letter when the student confirmed his or her intent to

withdraw from Duke and transfer.”

       Rouse    said      that       when    she      received   the    letter,     she    was

surprised      and    angry,         but    she    acknowledged        that   she   did    not

contact anyone at Duke to ask questions about the policy because

she    “did    not    have       a    desire       to    go   back.”      Instead,     Rouse




                                                  7
transferred to Hofstra in the spring of 2008 and graduated from

that institution in May 2011.

       According to Rouse, in early 2009, she considered coming

back to Duke and discussed the possibility with her parents.

Rouse’s      father    then        called       Duke    and    asked    to     talk   to   its

President,         Richard       Brodhead.           Vice     President      Larry    Moneta,

however,     met     with        Rouse’s    father      in    March    2009,    and   Rouse’s

father used the meeting only to ask Vice President Moneta for

help    in   securing        a    meeting       with    President      Brodhead.        Moneta

agreed to talk to President Brodhead, but he never met with

Rouse’s father.

       Rouse commenced this action in state court on December 17,

2010,     naming      Duke       University       and       Vice    President     Moneta    as

defendants.           She        alleged    that       the    defendants       conducted    an

inadequate         investigation           of    the    rape       incident,    created     or

allowed a hostile environment, and discriminated against her in

denying      her    return        to    Duke.        She     claimed   that     these   facts

amounted to a violation of Title IX and supported state law

claims for breach of contract; negligent infliction of emotional

distress;      intentional             infliction       of    emotional      distress;     and

negligence.

       The defendants removed the case to federal court and then

filed a motion for judgment on the pleadings.                                  The district

court granted the motion as to all claims against Vice President

                                                 8
Moneta      because       the    were      barred    by    the    applicable      statute    of

limitations.         As to Duke, the court denied the motion to dismiss

the claim for “hostile educational environment,” in violation of

Title IX, and denied the motion to dismiss the common law claims

“to    the    extent       those       claims    arise      from    the     sending   of    the

December 18, 2007 letter.”                   It granted the motion to the extent

that the common law claims arose from other facts because they

were time barred.               Finally, the court granted the motion on all

other claims.

       At    the    close       of     discovery,         the    district    court    granted

Duke’s      motion    for       summary       judgment      on    the   remaining     claims.

This       appeal    followed.               Neither      party     has     requested      oral

argument.


                                                II

       Rouse contends first that she is entitled to a jury trial

on her Title IX claim, including an argument that Duke failed to

investigate         her    rape      and     “excluded      her    from     its   educational

program      and    denied       her    of    its    benefits      by     refusing    to   make

reasonable modifications to its policies that were necessary to

accommodate her inability to remain on campus as a result of the

rape and Duke’s indifference to it.” *                           Duke responds that the

       *
       To establish a Title IX sexual harassment claim, Rouse
would have to show that:


                                                 9
district court correctly granted it summary judgment “because

[the Title IX] claim is time barred, because Duke cannot be held

liable under Title IX for the off-campus rape of a student by an

unaffiliated third party, because Duke did not sexually harass

Ms.   Rouse,   cause   any   sexual    harassment,   or   make    her     more

vulnerable to it, and because Duke’s response to the rape was

not clearly unreasonable.”

      The statute of limitations for Rouse’s Title IX claim is

three years, as borrowed from state law.        See Wilmink v. Kanawha

Cnty. Bd. of Educ., 214 F. App’x 294, 296 n.3 (4th Cir. 2007)

(per curiam); N.C. Gen. Stat. Ann. § 1-52(16).             Because Rouse

commenced this action on December 17, 2010, the only alleged

events   falling   within    the   applicable   three-year       period     of

limitations are (1) Dean McKay’s December 18, 2007 form letter

informing Rouse that she could not seek re-enrollment at Duke




      (1) she was a student at an educational institution
      receiving federal funds, (2) she was subjected to
      harassment based on her sex, (3) the harassment was
      sufficiently severe or pervasive to create a hostile
      (or abusive) environment in an educational program or
      activity, and (4) there is a basis for imputing
      liability to the institution.

Jennings v. Univ. of N.C., 482 F.3d 686, 695 (4th Cir. 2007) (en
banc). An institution can be liable for deliberate indifference
where “at a minimum, [it] cause[s] students to undergo
harassment or make them liable or vulnerable to it.”    Davis v.
Monroe Cnty. Bd. of Educ., 526 U.S. 629, 645 (1999) (internal
quotation marks and alterations omitted).


                                      10
and   (2)    Rouse’s    father’s   inability    to   secure   a   meeting    with

President Brodhead.         But neither of those acts contributed to

the hostile educational environment based on sex on which Rouse

bases her Title IX claim.             See Nat’l R.R. Passenger Co. v.

Morgan, 536 U.S. 101, 114-17 (2002); Gilliam v. S.C. Dep't of

Juvenile Justice, 474 F.3d 134, 140 (4th Cir. 2007); see also

Jennings, 482 F.3d at 695.

      Dean    McKay’s    form   letter,    confirming     Rouse’s    request    to

transfer, was routinely used by Duke’s academic deans and was

based   on    a   generally     applicable     transfer    policy,    that     was

publicly available on the internet.            Moreover, Dean McKay’s form

letter was substantially similar to letters that she sent to

other students who had stated they were transferring from Duke.

In sum, the undisputed facts establish that Duke followed its

ordinary policy in sending the letter in response to a transfer

request.

      Moreover, the letter directed Rouse to contact the Academic

Advising Center by phone or email if she had questions about

Duke’s transfer policy.         Rouse did neither.         And although Rouse

alleges that Duke misapplied the transfer policy to her because

she was not enrolled at another school at the time she received

the letter, Rouse did not request to re-enroll at Duke before

she transferred.        Indeed, Rouse testified that at the time she

received the letter she “did not have a desire to go back” and

                                      11
did not even think about returning to Duke until more than a

year later.          At that point, she had already been enrolled at

Hofstra.       Thus, the letter did not contribute to the hostile

environment claim.

       That leaves Rouse’s father’s inability to secure a meeting

with Duke’s President Brodhead.                       Rouse asserts that although

Vice     President         Moneta    promised           to    confer        with    President

Brodhead,      President       Brodhead         never    agreed       to    meet     with   her

father, and she was therefore unable to seek re-enrollment.                                 But

Rouse       does    not    assert        that     she    was       unable     otherwise     to

communicate         with   Duke     or    to    request       an     exception      to   Duke’s

generally applicable transfer policy.                        Indeed, she identifies no

evidence suggesting that she ever expressed her desire to re-

enroll to Duke.             A university president sending a high-level

designee       to    a     meeting       and     himself       not     meeting      does    not

constitute a contributing act to a hostile environment claim.

       Because the acts not barred by the statute of limitations

do not rise to the level of acts contributing to a Title IX

claim, the district court properly dismissed Rouse’s Title IX

claim.


                                                III

       As    to     the    state     law       claims    for       breach     of     contract,

intentional         infliction      of    emotional      distress,         and     negligence,


                                                12
the   district       court     dismissed       them     as       being    barred        by   the

applicable statute of limitations except for the claims that

might arise out of Dean McKay’s December 18, 2007 letter.                                Rouse

did not appeal this application of the statute of limitations.

She also did not appeal the dismissal of her claim for negligent

infliction of emotional distress.

      As to the letter’s support of a breach-of-contract claim,

Rouse contends that “[a] reasonable jury could conclude that

Duke breached its educational contract . . . by applying its

provisions        governing     students        who     enroll      as     degree-seeking

students     in      another    institution”          to    her     when    she        was   not

enrolled or admitted at another institution.                         Rouse also argues

that “in misapplying the transfer policy to her . . . Duke

breached an implied covenant of good faith and fair dealing.”

We disagree.          Duke merely followed its standard procedure of

sending     a     confirming         letter     after       it     received        a    formal

expression      of    an    intent    to     transfer,      which    Rouse    pursued         by

attending       Hofstra.       Indeed,        she   did     not    even     think       of   re-

enrolling       at   Duke    until     the    spring       of    2009,     after       she   had

already been enrolled at Hofstra for a year.                              Accordingly, we

affirm the district court’s dismissal of the breach-of-contract

claim.

      As to Rouse’s claim for intentional infliction of emotional

distress, the district court concluded:

                                              13
        [T]he record does not establish any basis for finding
        that Ms. Rouse suffered severe emotional distress as a
        result of Dean McKay’s letter. . . . [T]here is no
        evidence that Dean McKay coerced, duped, or tricked
        Ms. Rouse into transferring from Duke and forfeiting
        her ability to reenroll. . . . Dean McKay’s actions do
        not amount to extreme and outrageous conduct.

The record supports these conclusions, and we therefore affirm

the dismissal of that claim.

        Finally, as to Rouse’s negligence claim, the district court

concluded:

        Since Ms. Rouse told Dean McKay that she wanted to
        transfer, Dean McKay had no reason to believe Ms.
        Rouse would want to re-enroll at Duke, and Ms. Rouse
        did not at the time have any intention to return to
        Duke, Ms. Rouse cannot show that Duke violated any
        duty of care in sending the letter or that the letter
        caused her any reasonably foreseeable injury.

These conclusions are fully supported by the record and again,

we affirm the district court’s dismissal of that claim.

     Rouse’s claim for punitive damages obviously cannot stand

with the dismissal of her other claims for compensatory damages.

See N.C. Gen. Stat. § 1D-15(a).

                                 *        *      *

     For the foregoing reasons, we affirm the judgment of the

district    court.      We    dispense    with   oral     argument    because    the

facts    and   legal    contentions      are   adequately    presented      in   the

materials      before   the   court   and      argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED

                                         14